     Case 2:18-cv-00900-WBS-JDP Document 247 Filed 01/21/21 Page 1 of 2


1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT
10                        EASTERN DISTRICT OF CALIFORNIA
11
                                   ----oo0oo----
12

13   CITY OF WEST SACRAMENTO,              No. 2:18-cv-00900 WBS EFB
     CALIFORNIA; and PEOPLE OF THE
14   STATE OF CALIFORNIA,,
15                  Plaintiff,
16         v.                              ORDER
17   R AND L BUSINESS MANAGEMENT,
     a California corporation,
18   f/k/a STOCKTON PLATING, INC.,
     d/b/a CAPITOL PLATING INC.,
19   a/k/a CAPITOL PLATING, a/k/a
     CAPITAL PLATING; CAPITOL
20   PLATING, INC., a dissolved
     California corporation; JOHN
21   CLARK, an individual; ESTATE
     OF NICK E. SMITH, DECEASED;
22   et al.,
23                  Defendant.
24
                                   ----oo0oo----
25

26               On January 20, 2021, Arrowood Indemnity Company

27   (“Arrowood”) filed a motion to intervene in this action pursuant

28   to Rule 24(a), or, in the alternative, Rule 24(b).          (Docket No.

                                          1
     Case 2:18-cv-00900-WBS-JDP Document 247 Filed 01/21/21 Page 2 of 2


1    244.); Fed. R. Civ. P. 24.       Because the hearing on Arrowood’s

2    motion is not scheduled until February 22, 2021, and the trial

3    date in this matter is set for March 9, 2021, Arrowood

4    simultaneously filed an ex parte application pursuant to Local

5    Rule 144 seeking to shorten time on the hearing of its motion.

6    (Docket No. 246.)     Although no opposition to the motion has yet

7    been filed, in its application Arrowood indicates that plaintiffs

8    informed it that they would oppose the ex parte application, and

9    the court assumes that defendants may also object.

10               In light of the fact that the parties’ preparation for

11   trial may be substantially affected by the court’s resolution of

12   Arrowood’s motion, and considering that the court has already

13   scheduled a hearing in this action on Tuesday, January 26, 2021,

14   in order to resolve this application as soon as possible, the

15   court will set the hearing on Arrowood’s motion for hearing at

16   the same time.

17               IT IS THEREFORE ORDERED that a hearing on Arrowood’s

18   motion is set for Tuesday, January 26, 2021, at 10:00 a.m.,

19   electronically over Zoom.      The parties are directed to file their

20   responsive briefs, if any, by close of business Monday, January
21   25, 2021.

22   Dated:   January 21, 2021

23

24

25

26
27

28
                                          2
